BUTTS, Justice,
dissenting.
I respectfully dissent. This is a companion case to Martinez v. State, 675 S.W.2d 573 (Tex.App.1984). The proof failed to show which one of the two, Anaya or Martinez, shot the deceased. Although the witness testified she saw Martinez put his hand in his pocket, she could not say that he actually withdrew a gun from the pocket. She did not see which one had the gun or which one fired it. Further, neither accused testified that the other one was the shooter. The witness received threats not to reveal evidence against them.
It becomes at once apparent that a charge requiring the jury to find that Martinez was the primary actor who committed the shooting would not be necessary under these facts. In Jaycon v. State, 651 S.W.2d 803 (Tex.Crim.App.1983), refusal to give a “primary actor” party charge was error because the defendant, if guilty at all, was guilty as a party. In that case the defendant was absent from the room when the primary actor killed the deceased. His guilt, if any, rested on a finding that he was an “aider” only. In Apodaca v. State, 589 S.W.2d 696 (Tex.Crim.App.1979), the Court noted no evidence supported submission of the case on the theory that the defendant was the primary actor. In that case the State’s theory of prosecution was that the co-defendant was the primary actor (driver of death car) and that the de*750fendant, if guilty at all, was guilty as a party. Therefore, that trial court erred in not giving the requested charge. The same rationale does not apply in the present case.
Appellant’s requested charge does not specify that the jury find Martinez to be the principal actor. All the charge requests is the specific instruction for the jury to find that appellant “acted alone or with intent to promote or assist Martinez in the commission of the offense, by soliciting, encouraging, directing, aiding, or attempting to aid Martinez.” Appellant does not argue that if he is guilty at all it would be as a result of the 'primary actor, Martinez’ action.
In this case the prosecution was unable to present a theory that either of the two, Martinez or Anaya, was the primary actor. The State’s theory was they were both equally culpable. Testimony from the only eyewitness indicates both of them participated in beating the deceased and taking property from his body. Neither appeared less culpable than the other in their concerted actions. Under these circumstances it is impossible to say there was no evidence on which appellant could have been convicted as a party to the offense. The abstract definition given by the court contained these statutory words:
... [A] person is criminally responsible as a party to an offense if the offense is committed by his conduct, or by the conduct of another for which he is criminally responsible, or by both. Each party to an offense may be charged with commission of the offense_ [Emphasis added.]
Thus the term “party” applies to the conduct of persons acting together. It is not always necessary to designate one of them the “primary actor.” I suggest that here appellant was shown to be a party to the offense because the conduct was committed “by both.” In the application paragraph the court instructed the jury it must find appellant either acted alone or together with another as a party. This is substantially the same application charge requested by appellant except that Martinez’ name was not spelled out and “party” was not defined specifically (aiding, encouraging, etc.). When the evidence is viewed in the light most favorable to the jury verdict, it is impossible to say the jury did not find that appellant either acted alone or together with another. I would hold the trial court did not err in refusing to submit the requested charge. Moreover, appellant did not request a Jaycon or Romo charge at all.